DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/30/2021. 
Claim(s) 1-22 are currently pending. 
Claim(s) 12-20 have been withdrawn. 
Claim(s) 1-4 have been amended. 
Claim(s) 21-22 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks filed 11/30/2021, with respect to the rejection of claims 1-11 under U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-11 under U.S.C. §103 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 12-20 directed to a method of manufacturing a light trapping dynamic photovoltaic module non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 12-20.

In claim 1, line 14, after the recitation “by a front panel and a” replace “back panels” with -back panel-.

In claim 1, line 16, after the word “within” replace “glass panels” with -the front panel and the back panel-.

Allowable Subject Matter
Claims 1-11, 21 and 22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitations: “the plurality of reflective strips are silvered on a first side or 
	Alteneiji teaches a photovoltaic module comprising a plurality of photovoltaic stacks comprising a plurality of photovoltaic cell strips [Figs. 5-10 and 14-24, paragraphs 0016, 0036, 0049, 0070 and 0070].  However, Alteneiji is silent to reflector strips placed between the photovoltaic cell stacks. 
Fukumochi teaches a plurality of reflective strips [Figs. 1 and 3-4, paragraphs 0023-0025].  However, Fukumochi is silent to the strips being silvered on a first side or both front and back sides.  
	Uematsu is also silent to the limitations set forth above.
	Further, none of the cited references disclose the limitation “a thin film photovoltaic layer is deposited on an inner side of the back panel, the thin film photovoltaic layer being wider in dimensions than that of the photovoltaic cell strips”.
	One of ordinary skill would not be motivated to modify the Alteneiji to comprise the claimed reflector strips and thin film photovoltaic layer, as in the claims, as such would require a substantial reconstruction and redesign of the elements shown in Alteneiji as well as a change in the basic principle under which the reference construction was designed to operate.  Further, there is no teaching, suggestion or motivation in the cited art that would lead one of ordinary skill to perform such modification.
Regarding claims 2-11, 21 and 22
	Claims 2-11, 21 and 22 are allowed at least based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721